DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d) for GB2013265.0 and GB2004073.9, which papers have been placed of record in the file.
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in the United Kingdom on 3/12/2021.  It is noted, however, that Applicant has not filed a certified copy of the GB2103460.8 application as required by 37 CFR 1.55.  It is noted that a request for the USPTO to retrieve the priority document has been filed, but the priority document has not been retrieved.
Information Disclosure Statement
The information disclosure statements submitted on 3/19/2021, 7/9/2021, and 3/29/2022 have been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 3, 6, and 13 objected to because of the following informalities:
In claim 3, on line 3, it appears that “plurality of areas of interest” should be “a plurality of areas of interest” and “plurality of target users” should be “a plurality of target users”.
In claim 6, on line 3, although there is antecedent basis for “the consumer NF”, there is no antecedent basis for “the consumer NF's implemented internal selection criteria”.
In claim 13, on lines 10, 12, 14, 15, 17, 20, and 22, there are no articles in front of “Aggregator NWDAF”, on line 13, there is no article in front of “area of interest per NWDAF”, on line 14, there is no article in front of “aggregation point”, on line 16, there is no article in front of “NRF”, on line 21, there is no article in front of “area of interest”, on line 22, it appears that “notifies to” should be “notifies”, and on lines 22 and 23, it appears that “with analytics specific parameters” should be “of analytics specific parameters”.
It is noted that an abnormal number of informalities are present in the claims.  While the Examiner has attempted to identify each of them, Applicant should review the claims for formalities and grammatical errors.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the specialized function is configured to aggregate analytics from plurality of areas of interest or plurality of target users” and “the general function is configured to notify analytics per area of interest or per set of target users” in claims 3 and 17, “the consumer NF determines one or more NWDAFs from which to collect data, based on NWDAF capability information as part of the consumer NF's implemented internal selection criteria” in claim 6, “the consumer NF autonomously determines how the plurality of NWDAFs operate together” in claim 9, “the consumer NF considers all NWDAFs identified by the NRF and based on the implemented internal selection criteria decides how to collect data from a combination of them” in claim 10, “the plurality of NWDAFs pre-negotiates with one or more other Aggregator NWDAFs how many analytics IDs the NWDAF supports and the Aggregator NWDAF advertises such extended set of supported analytics IDs within the NRF” in claim 11, “a network function service consumer transmits a discovery request to a network repository function (NRF) comprising all required Analytics IDs and an area of interest”, “the NRF responding with one or more distributed NWDAF instance IDs, each of the one or more distributed NWDAF instance IDs covering a set of Analytics IDs, and at least part of the area of interest supported”, “the network function service consumer transmits a subscription request to each distributed NWDAF”, “each distributed NWDAF responds with analytics specific parameters per analytics ID”, and “the network function service consumer aggregating a target of analytics reporting across distributed NWDAFs for corresponding areas of interest” in claim 12, “a network function service consumer transmits a discovery request to a network repository function (NRF) comprising all required Analytics IDs and an area of interest”, “the NRF responding with one or more of: a set of NWDAF instance IDs, each covering a set of Analytics ID(s), and at least part of the area of interest supported and AP ID, or other identifier, per Aggregator NWDAF instance indicating possible aggregation point(s)”, “the network function service consumer, based on its internal selection criteria, considering registered NWDAF capabilities and information from NRF, selects at least one NWDAF as Aggregator NWDAF”, “the network function service consumer transmits a subscription request to Aggregator NWDAF to designate as an aggregation point, comprising Analytics IDs and area of interest per NWDAF to aggregate from; and one of: Aggregator NWDAF identifies its designation as aggregation point; or Aggregator NWDAF based on configuration, implementation or queries to NRF decides on mapping to specific NWDAFs to aggregate analytics”, “Aggregator NWDAF subscribes to all NWDAFs”, “NWDAFs notify with analytics specific parameters per analytics ID in the set of Analytics IDs”, “Aggregator NWDAF aggregates a target of analytics reporting across different NWDAFs for corresponding area of interest”, and “Aggregator NWDAF notifies to the network function service consumer with analytics specific parameters per analytics ID for all aggregated analytics IDs per NWDAF” in claim 13, “a network function service consumer transmits a discovery request to a Network Repository Function, NRF, comprising all required Analytics ID(s) and an area of interest”, “the NRF responding with one or more of: at least one NWDAF instance ID; at least one NWDAF instance ID to be aggregated into at least one Aggregator NWDAF instance ID as registered in NRF”, “the network function service consumer subscribing to all NWDAFs, comprising aggregation points acting as central NWDAFs and receiving individual notifications”, and “the network function service consumer aggregating analytics data from both distributed and (semi-)centralized NWDAF instances for corresponding points of interest” in claim 14, “a consumer network function (NF) configured to: determine how analytics data from a plurality of individual sources is collected and analyzed in one of: a distributed manner from a plurality of network data analytics functions (NWDAF), a centralized manner by aggregating analytics data from the plurality of NWDAFs, before analyzing the analytics data at an Aggregator NWDAF, or at least one of each of the distributed manner from the plurality of NWDAFs and the centralized manner by the aggregating of the analytics data from the plurality of NWDAFs, before the analyzing the analytics data at an Aggregator NWDAF” in claim 15, and “a NWDAF service consumer configured to transmit a NF discovery request to the NRF” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s specification discloses an NWDAF, an NRF, an Aggregation Point (which seems to represent an Aggregator NWDAF of the claims), and an NWDAF service consumer (which seems to be used interchangeably with a consumer NF in Applicant’s Specification as they both use the reference numbers 100 and 200) in Figures 1-4.  Figure 5 and paragraphs 0096 and 0097 disclose FIG. 5 is a block diagram of a network entity according to an embodiment of the disclosure.  The network entity may correspond to each of the network entities shown in FIGS. 1-4.  The network entity may include a transceiver 510, a controller 520, and storage 530.  In the present disclosure, the controller 520 may include a circuit, an ASIC, or at least one processor.
A review of the specification shows that there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations “specialized function”, “general function”, and “network function service consumer”.  
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 3 and 17, Applicant’s specification discloses no structure for the “specialized function” or the “general function”.

Regarding claims 12-14, Applicant’s specification discloses no structure for the “network function service consumer”.

Claim 15 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claims 4-11, 16, and 18-20 are rejected by virtue of their dependency on claims 3 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 3-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Claim limitations “specialized function” and “general function” in claims 3 and 17 and “network function service consumer” in claims 12-14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.  The disclosure is devoid of any structure that performs the functions in the claims.   Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 3, the phrase “the general function is configured to notify analytics per area of interest or per set of target users” renders the claim indefinite because it is unclear what it would mean to notify analytics since analytics are not an entity type that could be notified.  The phrasing appears to be grammatically incorrect or missing some wording.

Regarding claim 10, the phrase “wherein the determination is based on selection criteria” renders the claim indefinite because claims 1, 6, 7, and 9, upon which claim 10 depends, all include a determination and it is unclear to which determination claim 10 refers.

Regarding claim 13, the phrase “the network function service consumer transmits a subscription request to Aggregator NWDAF to designate as an aggregation point” renders the claim indefinite because it is unclear what is being designated as the aggregation point.  The phrasing appears to be grammatically incorrect or missing some wording.

Regarding claim 13, the phrase “the network function service consumer transmits a subscription request to Aggregator NWDAF to designate as an aggregation point, comprising Analytics IDs and area of interest per NWDAF to aggregate from” renders the claim indefinite because it is unclear from the wording whether it is the subscription request, the Aggregator NWDAF, or the aggregation point that comprises “Analytics IDs and area of interest per NWDAF to aggregate from”.

Regarding claim 13, the phrase “NWDAFs notify with analytics specific parameters per analytics ID in the set of Analytics IDs” renders the claim indefinite because it is unclear what is being notified of with the analytics specific parameters per analytics ID in the set of Analytics IDs.  It also appears that “with analytics specific parameters” may be intended to mean “of analytics specific parameters”.

Regarding claim 14, the phrase “a network function service consumer transmits a discovery request to a Network Repository Function, NRF, comprising all required Analytics ID(s) and an area of interest” renders the claim indefinite because it is unclear whether it is the “network function service consumer” the “discovery request”, or the “NRF” which comprises “all required Analytics ID(s) and an area of interest” and because there is no indication of what would qualify an Analytics ID or area of interest to be required .  The phrasing appears to be grammatically incorrect or missing some wording.

Regarding claim 13, the phrase “(semi-)centralized NWDAF instances” renders the claim indefinite because by putting the “semi-” in parentheses, it is unclear whether the NWDAF instances are semi-centralized or centralized.

Regarding claim 19, the claim is rendered indefinite because it is unclear how the “NWDAF service consumer” in claim 19 relates to the “consumer NF” in claim 15, upon which claim 19 depends.  Since Applicant’s specification seems to use the wording “NWDAF service consumer” and “consumer NF” interchangeably, it is unclear whether the “NWDAF service consumer” in claim 19 is the same entity as the “consumer NF” in claim 15, or a different entity.

Claims 4-9, 11, 18, and 20 are rejected by virtue of their dependency on claims 3, 17, and 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) a single step of determining how analytics data from a plurality of sources is collected and analyzed, which is a mental process.  This judicial exception is not integrated into a practical application because claims 1-3 do not disclose the determination being made by anything in particular and claims 15-17 disclose only that the determination is made by a consumer network function.  While the consumer network function may be construed as having generic computer elements (i.e. a controller from Figure 5 and paragraph 0095 of Applicant’s specification), the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any elements that are not incorporated into the determining step.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (U.S. Patent Application Publication No. 2022/0060388 A1) (hereinafter Li).

Regarding claim 1, Li discloses a method of managing analytics data in a telecommunication network, including a consumer Network Function (NF) (Paragraph 0185 discloses if the task data is data analytics data, the NWDAF instance 3 may summarize data analytics data sent by the NWDAF instance 1 and data analytics data sent by the NWDAF instance 2, to obtain the final data analytics result.  Alternatively, if the data analytics data sent by the NWDAF instance 1 is correlated to the data analytics data sent by the NWDAF instance 2, the NWDAF instance 3 may further perform data analytics on the summarized data analytics data, to obtain the final data analytics result.  Paragraph 0063 discloses as shown in FIG. 1A, a system architecture provided in this embodiment of this application includes a terminal, a base station, a mobility management network element, a session management network element, a user plane network element, and a data network (data network, DN).  Paragraph 0073 discloses a terminal device may also be referred to as an access terminal, user equipment (user equipment, UE), a subscriber unit, a subscriber station, a mobile station, a remote station, a remote terminal, a mobile device, a user terminal, a wireless communications device, a user agent, a user apparatus, or the like.  The terminal may be a cellular phone, a cordless phone, a session initiation protocol (session initiation protocol, SIP) phone, a wireless local loop (wireless local loop, WLL) station, a personal digital assistant (personal digital assistant, PDA), a handheld device having a wireless communication function, a computing device, another processing device connected to a wireless modem, a vehicle-mounted device, a wearable device, an internet of things terminal device, such as fire detection sensor, smart water meter/electricity meter, and a factory surveillance device, or the like.  Paragraph 0126 discloses the first device is a consumer of a network data analytics service, for example, an NF, an AF, or an OAM), the method comprising:
determining how analytics data from a plurality of individual sources is collected and analyzed in one of: a distributed manner from a plurality of network data analytics functions (NWDAF), a centralized manner by aggregating analytics data from the plurality of NWDAFs, before analyzing the analytics data at an Aggregator NWDAF, or at least one of each of the distributed manner from the plurality of NWDAFs and the centralized manner by the aggregating of the analytics data from the plurality of NWDAFs, before the analyzing the analytics data at an Aggregator NWDAF (Figure 7B and paragraphs 0171-0174 disclose S707: The first device sends an analytics service request to the NWDAF instance 3 (the analytics service request may correspond to the third message in step S601).  The analytics service request is used to request an analytics service.  Correspondingly, the analytics service request carries first analytics filtering information.  The first analytics filtering information may be a network range related to a network data analytics result that the first device expects an NWDAF to provide, that is, a data analytics range.  The first analytics filtering information may also be an analytics filtering parameter range used by the first device to filter out a part of subsets of analytics results of a requested analytics service type, that is, an analytics filtering parameter range.  In addition, the analytics service request may carry one or more analytics IDs of the request.  Correspondingly, a first NWDAF receives the analytics service request sent by the first device.  S708: After receiving the analytics service request, the NWDAF instance 3 determines, based on the analytics ID, an analytics service type that needs to be provided, and determines a data collection range based on the first analytics filtering information.  Specifically, the NWDAF 3 may determine, based on a requested data analytics range, which network data needs to be collected from which network functions, which application service data is collected from which application functions, or which network key performance indicator or the like is collected from the OAM by the analytics service type, and then determine the data collection based on the foregoing network functions, the application functions, or the OAM.  The NWDAF instance 3 may further determine, based on an analytics filtering parameter carried in the analytics service request, the analytics service type needs to collect data of which location areas, cells, network function instances, application functions, or applications, that is, determine the data collection range from an analytics filtering parameter range that needs to be supported.  Because the NWDAF instance 3 itself cannot directly collect data, a data collection task is decomposed based on the first analytics filtering information.  For example, the NWDAF instance 3 divides, based on the analytics service type supported by each NWDAF instance recorded in step S705, a data analytics range (which may be determined based on the first analytics filtering information) requested by the first device into a data collection task in a network domain 1 and a data collection task in a network domain 2.  Based on the data collection range supported by each NWDAF instance recorded in step S705, the NWDAF instance 3 allocates the data collection task in the network domain 1 to the NWDAF instance 1, and allocates the data collection task in the network domain 2 to the NWDAF instance 2.  After receiving the analytics service request, the NWDAF instance 3 determines, based on the analytics ID, the analytics service type that needs to be provided and the data analytics range (which may be determined based on the first analytics filtering information), determines that the NWDAF instance 3 does not support the requested data analytics range, divides, based on the analytics service type supported by each NWDAF instance recorded in step S705, the data analytics range requested by the first device into a data analytics task in the network domain 1 and a data analytics task in the network domain 2.  Based on the data analytics range supported by each NWDAF instance recorded in step S705, the NWDAF instance 3 allocates the data analytics task in the network domain 1 to the NWDAF instance 1, and allocates the data analytics task in the network domain 2 to the NWDAF instance 2).

Regarding claim 2, as applied to claim 1 above, Li further discloses wherein in a case of the plurality of NWDAFs being provided in the telecommunication network, at least one has a specialized function and at least one has a general function (Figures 7A and 7B and paragraph 0163 disclose it is assumed that an NWDAF instance 3 can provide some type of analytics service in an entire PLMN range (that is, a data analytics range of the NWDAF instance 3 is the entire PLMN), but does not support to collect data from an NF, an AF, or an OAM (that is, a data collection range of the NWDAF instance 3 is empty).  An NWDAF instance 1 and an NWDAF instance 2 provide this type of analytics service in two different network domains and support data collection in their respective network domains).

Regarding claim 3, as applied to claim 2 above, Li further discloses wherein the specialized function is configured to aggregate analytics from plurality of areas of interest or plurality of target users (Figure 7B and paragraph 0185 discloses if the task data is data analytics data, the NWDAF instance 3 may summarize data analytics data sent by the NWDAF instance 1 and data analytics data sent by the NWDAF instance 2, to obtain the final data analytics result.  Alternatively, if the data analytics data sent by the NWDAF instance 1 is correlated to the data analytics data sent by the NWDAF instance 2, the NWDAF instance 3 may further perform data analytics on the summarized data analytics data, to obtain the final data analytics result), and
wherein the general function is configured to notify analytics per area of interest or per set of target users (Figures 7A and 7B and paragraph 0163 disclose it is assumed that an NWDAF instance 3 can provide some type of analytics service in an entire PLMN range (that is, a data analytics range of the NWDAF instance 3 is the entire PLMN), but does not support to collect data from an NF, an AF, or an OAM (that is, a data collection range of the NWDAF instance 3 is empty).  An NWDAF instance 1 and an NWDAF instance 2 provide this type of analytics service in two different network domains and support data collection in their respective network domains).

Regarding claim 4, as applied to claim 3 above, Li further discloses wherein capability information of any particular one of the plurality of NWDAFs having the specialized function is stored in a network repository function (NRF) (Figure 4 and paragraphs 0113 and 0115 disclose an NWDAF instance 3 sends a registration request message to the NRF, where the registration request message carries an instance identifier of the NWDAF instance 3, an analytics ID corresponding to a supported analytics identifier, and a to-be supported analytics service range.  The NRF registration information of NWDAF instance 3 (that is, the instance identifier of the NWDAF instance 3, the analytics ID corresponding to the supported analytics identifier, and the supported analytics service range)).

Regarding claim 5, as applied to claim 4 above, Li further discloses wherein the capability information relates to analytics aggregation capability (Paragraph 0097 discloses the analytics service range includes a data collection range and a data analytics range.  Paragraph 0163 discloses it is assumed that an NWDAF instance 3 can provide some type of analytics service in an entire PLMN range (that is, a data analytics range of the NWDAF instance 3 is the entire PLMN), but does not support to collect data from an NF, an AF, or an OAM (that is, a data collection range of the NWDAF instance 3 is empty)).

Regarding claim 15, Li discloses a telecommunication network managing analytics data (Paragraph 0185 discloses if the task data is data analytics data, the NWDAF instance 3 may summarize data analytics data sent by the NWDAF instance 1 and data analytics data sent by the NWDAF instance 2, to obtain the final data analytics result.  Alternatively, if the data analytics data sent by the NWDAF instance 1 is correlated to the data analytics data sent by the NWDAF instance 2, the NWDAF instance 3 may further perform data analytics on the summarized data analytics data, to obtain the final data analytics result.  Paragraph 0063 discloses as shown in FIG. 1A, a system architecture provided in this embodiment of this application includes a terminal, a base station, a mobility management network element, a session management network element, a user plane network element, and a data network (data network, DN).  Paragraph 0073 discloses a terminal device may also be referred to as an access terminal, user equipment (user equipment, UE), a subscriber unit, a subscriber station, a mobile station, a remote station, a remote terminal, a mobile device, a user terminal, a wireless communications device, a user agent, a user apparatus, or the like.  The terminal may be a cellular phone, a cordless phone, a session initiation protocol (session initiation protocol, SIP) phone, a wireless local loop (wireless local loop, WLL) station, a personal digital assistant (personal digital assistant, PDA), a handheld device having a wireless communication function, a computing device, another processing device connected to a wireless modem, a vehicle-mounted device, a wearable device, an internet of things terminal device, such as fire detection sensor, smart water meter/electricity meter, and a factory surveillance device, or the like), the telecommunication network comprising:
a consumer network function (NF) (Paragraph 0126 discloses the first device is a consumer of a network data analytics service, for example, an NF, an AF, or an OAM) configured to:
determine how analytics data from a plurality of individual sources is collected and analyzed in one of: a distributed manner from a plurality of network data analytics functions (NWDAF), a centralized manner by aggregating analytics data from the plurality of NWDAFs, before analyzing the analytics data at an Aggregator NWDAF, or at least one of each of the distributed manner from the plurality of NWDAFs and the centralized manner by the aggregating of the analytics data from the plurality of NWDAFs, before the analyzing the analytics data at an Aggregator NWDAF (Figure 7B and paragraphs 0171-0174 disclose S707: The first device sends an analytics service request to the NWDAF instance 3 (the analytics service request may correspond to the third message in step S601).  The analytics service request is used to request an analytics service.  Correspondingly, the analytics service request carries first analytics filtering information.  The first analytics filtering information may be a network range related to a network data analytics result that the first device expects an NWDAF to provide, that is, a data analytics range.  The first analytics filtering information may also be an analytics filtering parameter range used by the first device to filter out a part of subsets of analytics results of a requested analytics service type, that is, an analytics filtering parameter range.  In addition, the analytics service request may carry one or more analytics IDs of the request.  Correspondingly, a first NWDAF receives the analytics service request sent by the first device.  S708: After receiving the analytics service request, the NWDAF instance 3 determines, based on the analytics ID, an analytics service type that needs to be provided, and determines a data collection range based on the first analytics filtering information.  Specifically, the NWDAF 3 may determine, based on a requested data analytics range, which network data needs to be collected from which network functions, which application service data is collected from which application functions, or which network key performance indicator or the like is collected from the OAM by the analytics service type, and then determine the data collection based on the foregoing network functions, the application functions, or the OAM.  The NWDAF instance 3 may further determine, based on an analytics filtering parameter carried in the analytics service request, the analytics service type needs to collect data of which location areas, cells, network function instances, application functions, or applications, that is, determine the data collection range from an analytics filtering parameter range that needs to be supported.  Because the NWDAF instance 3 itself cannot directly collect data, a data collection task is decomposed based on the first analytics filtering information.  For example, the NWDAF instance 3 divides, based on the analytics service type supported by each NWDAF instance recorded in step S705, a data analytics range (which may be determined based on the first analytics filtering information) requested by the first device into a data collection task in a network domain 1 and a data collection task in a network domain 2.  Based on the data collection range supported by each NWDAF instance recorded in step S705, the NWDAF instance 3 allocates the data collection task in the network domain 1 to the NWDAF instance 1, and allocates the data collection task in the network domain 2 to the NWDAF instance 2.  After receiving the analytics service request, the NWDAF instance 3 determines, based on the analytics ID, the analytics service type that needs to be provided and the data analytics range (which may be determined based on the first analytics filtering information), determines that the NWDAF instance 3 does not support the requested data analytics range, divides, based on the analytics service type supported by each NWDAF instance recorded in step S705, the data analytics range requested by the first device into a data analytics task in the network domain 1 and a data analytics task in the network domain 2.  Based on the data analytics range supported by each NWDAF instance recorded in step S705, the NWDAF instance 3 allocates the data analytics task in the network domain 1 to the NWDAF instance 1, and allocates the data analytics task in the network domain 2 to the NWDAF instance 2).

Regarding claim 16, as applied to claim 15 above, Li further discloses wherein in a case of the plurality of NWDAFs being provided in the telecommunication network, at least one has a specialized function and at least one has a general function (Figures 7A and 7B and paragraph 0163 disclose it is assumed that an NWDAF instance 3 can provide some type of analytics service in an entire PLMN range (that is, a data analytics range of the NWDAF instance 3 is the entire PLMN), but does not support to collect data from an NF, an AF, or an OAM (that is, a data collection range of the NWDAF instance 3 is empty).  An NWDAF instance 1 and an NWDAF instance 2 provide this type of analytics service in two different network domains and support data collection in their respective network domains).

Regarding claim 17, as applied to claim 16 above, Li further discloses wherein the specialized function is configured to aggregate analytics from plurality of areas of interest or plurality of target users (Figure 7B and paragraph 0185 discloses if the task data is data analytics data, the NWDAF instance 3 may summarize data analytics data sent by the NWDAF instance 1 and data analytics data sent by the NWDAF instance 2, to obtain the final data analytics result.  Alternatively, if the data analytics data sent by the NWDAF instance 1 is correlated to the data analytics data sent by the NWDAF instance 2, the NWDAF instance 3 may further perform data analytics on the summarized data analytics data, to obtain the final data analytics result), and
wherein the general function is configured to notify analytics per area of interest or per set of target users (Figures 7A and 7B and paragraph 0163 disclose it is assumed that an NWDAF instance 3 can provide some type of analytics service in an entire PLMN range (that is, a data analytics range of the NWDAF instance 3 is the entire PLMN), but does not support to collect data from an NF, an AF, or an OAM (that is, a data collection range of the NWDAF instance 3 is empty).  An NWDAF instance 1 and an NWDAF instance 2 provide this type of analytics service in two different network domains and support data collection in their respective network domains).

Regarding claim 18, as applied to claim 17 above, Li further discloses wherein capability information of any particular one of the plurality of NWDAFs having the specialized function is stored in a network repository function (NRF) (Figure 4 and paragraphs 0113 and 0115 disclose an NWDAF instance 3 sends a registration request message to the NRF, where the registration request message carries an instance identifier of the NWDAF instance 3, an analytics ID corresponding to a supported analytics identifier, and a to-be supported analytics service range.  The NRF registration information of NWDAF instance 3 (that is, the instance identifier of the NWDAF instance 3, the analytics ID corresponding to the supported analytics identifier, and the supported analytics service range)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Shan (U.S. Patent Application Publication No. 2019/0222489 A1) discloses a network data analytics function (NWDAF) influencing fifth generation (5g) quality of service (QoS) configuration and adjustment;
Rahman et al. (U.S. Patent Application Publication No. 2019/0394655 A1) discloses data analytics management (DAM), configuration specification and procedures, provisioning, and service based architecture (SBA);
Bogineni et al. (U.S. Patent Application Publication No. 2020/0196155 A1) discloses utilizing machine learning to provide closed-loop network management of a fifth generation (5G) network;
Dao et al. (U.S. Patent Application Publication No. 2020/0228420 A1) discloses a sharable storage method and system for network data analytics;
Fiorese et al. (U.S. Patent Application Publication No. 2020/0288296 A1) discloses a method for end-to-end (E2E) user equipment (UE) trajectory network automation based on future UE location;
Lee et al. (U.S. Patent Application Publication No. 2020/0322775 A1) discloses a network data collection method from network function device for network data analytic function;
Mukherjee et al. (U.S. Patent Application Publication No. 2021/0045046 A1) discloses facilitating reservation and use of remote radio units (RRUs) of radio providers for mobile service providers in virtualized radio access network VRAN) environments;
Lee et al. (U.S. Patent Application Publication No. 2021/0144076 A1) discloses optimization of network data analysis device;
Narath et al. (U.S. Patent Application Publication No. 2021/0219179 A1) discloses user plane function (UPF) selection based on predicted load information;
Puente Pestaña (U.S. Patent Application Publication No. 2021/0351993 A1) discloses methods and apparatus for analytics function discovery;
Lee (U.S. Patent Application Publication No. 2021/0367854 A1) discloses a method for data collection using multiple network data analytics functions device;
Singh et al. (U.S. Patent Application Publication No. 2022/0053348 A1) discloses a method, apparatus, and computer program product for enhanced data analytics in multiple NWDAF deployments;
Khare et al. (U.S. Patent Application Publication No. 2022/0124015 A1) discloses a historical data support enhancement for network entities;
Kuai (U.S. Patent Application Publication No. 2022/0150130 A1) discloses training a method for application MOS model, device, and system;
Chong et al. (U.S. Patent Application Publication No. 2022/0150685 A1) discloses a user plane data obtaining method, apparatus, and storage medium; and
Sharma et al. (U.S. Patent Application Publication No. 2022/0167211 A1) discloses a method and system for local area data network (LADN) selection based on dynamic network conditions.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642